DENY; and Opinion Filed January 24, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00078-CV

  IN RE EMEKA ALUDOGBU AND RESTORATIVE HEALTHCARE, LLC, Relators

                 Original Proceeding from the 101st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-19-00112

                            MEMORANDUM OPINION
                         Before Justices Brown, Schenck, and Reichek
                                  Opinion by Justice Brown
       In this original proceeding, relators seek a writ of mandamus directing the trial court to

dissolve the January 4, 2019 temporary restraining order and vacate the January 18, 2019 orders

extending the temporary restraining order, continuing the temporary injunction hearing, and

permitting expedited discovery. Relators also seek a stay of relator Emeka Aludogbu’s deposition,

which is scheduled for January 25, 2019.

       To obtain mandamus relief, relators must show that the trial court clearly abused its

discretion and that relators have no adequate remedy by appeal. In re Prudential Ins. Co. of Am.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). A party has no remedy by appeal when

a temporary restraining order is granted that is not in compliance with the rules, and a writ of

mandamus is appropriate in such situations. In re Office of Attorney Gen., 257 S.W.3d 695, 697–

98 (Tex. 2008) (orig. proceeding); In re Tex. Nat. Res. Conservation Comm’n, 85 S.W.3d 201, 207

(Tex. 2002); In re S. Foods Group, LLC, No. 05-13-01348-CV, 2013 WL 5888255, at *1 (Tex.
App.—Dallas Oct. 31, 2013, orig. proceeding). Based on the record before us, we conclude

relators have not shown they are entitled to the relief requested. Accordingly, we deny relators’

petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the

court determines relator is not entitled to the relief sought).




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE

180078F.P05




                                                  –2–